Citation Nr: 0813975	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  02-17 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for cellulitis and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from May 1972 to May 
1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which denied the veteran's petition to reopen 
the claim.

In June 2003, as support for his claim, the veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge of the Board.  The veteran also had earlier 
testified at a hearing before RO personnel in May 2002.

The Board remanded the claim to the RO in November 2003 for 
further development and consideration.  The Board then issued 
a decision in March 2005 determining the veteran had not 
submitted new and material evidence to reopen the claim.  He 
appealed to the U. S. Court of Appeals for Veterans Claims 
(Court).  In a June 2006 Order, the Court vacated the Board's 
March 2005 decision and remanded the case for readjudication 
in compliance with directives specified.  

And to comply with the Court's Order, the Board again 
remanded this case for further development in February 2007.  
Upon completion of this development by the Appeals Management 
Center (AMC) in Washington, DC, and continued denial of the 
claim, the case was returned to the Board for further 
appellate consideration.

Other records also show the veteran submitted a May 2006 
claim for a higher rating for his service-connected 
lymphangitis.  The RO has acknowledged this additional claim 
by way of a July 2006 Veterans Claims Assistance Act (VCAA) 
letter, so apparently is developing this claim for 
adjudication, if not already adjudicated.  In any event, this 
matter is referred to the RO for the appropriate action.

Unfortunately, after reopening the claim, the Board must 
again remand it to the RO via AMC in Washington, DC, for 
still further development and consideration.


FINDINGS OF FACT

1.  The last prior, final denial of the claim for cellulitis 
was in an October 1996 rating decision.  

2.  Medical treatise evidence concerning this claim, since 
received in October 2004, is not cumulative of evidence 
already of record, bears directly and substantially upon this 
claim, and is so significant that it must be considered with 
all the evidence of record to fairly adjudicate this claim.


CONCLUSIONS OF LAW

1.  The October 1996 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 3.160(d) (2005); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2007).

2.  However, new and material evidence has been submitted 
since that decision to reopen the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (as in effect for claims 
filed prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the veteran's petition to 
reopen his claim for service connection for cellulitis, and 
directing further development of this claim on remand, there 
is no need to discuss at this time whether VA has complied 
with its duties to notify and assist.  If still necessary, 
the Board will make this preliminary determination once the 
additional remand development is completed, before 
readjudicating this claim on the underlying merits.



It only warrants mentioning that on March 31, 2006, during 
the pendency of this appeal, the Court issued a decision in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), which held, in 
pertinent part, that the VCAA notice requirements require VA 
to send a specific notice letter to the claimant that (1) 
notifies the claimant of the evidence and information 
necessary to reopen the claim (i.e., describes what new and 
material evidence is under the correct standard); (2) 
identifies what specific evidence is required to substantiate 
the element or elements needed for service connection that 
were found insufficient in the prior denial on the merits; 
and (3) provides general VCAA notice for the underlying 
service connection claim that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and any applicable legal 
precedent.

Concerning this, pursuant to the Board's February 2007 
remand, a March 2007 VCAA notice letter provided language 
from the recent Court decision in Kent.  But this letter 
incorrectly provided the veteran with a definition of new and 
material evidence under the new standard in effect as of 
August 29, 2001.  The remand made it abundantly clear that 
his petition to reopen was filed in March 2001 - before this 
date; hence, the new standard is inapplicable.  See 66 Fed. 
Reg. at 45,620, indicating to apply the previous version of 
38 C.F.R. § 3.156 to petitions to reopen filed before August 
29, 2001.  In fact, the Board's remand specifically 
instructed the veteran should be advised of new and material 
evidence under the prior standard.  Nevertheless, although 
the AMC did not comply with this remand directive, this is 
nonprejudicial, i.e., harmless error because the Board is 
reopening the claim, regardless, so the effect of receiving 
this incorrect notice is inconsequential.  See 38 C.F.R. 
§ 20.1102.

New and Material Evidence to Reopen the Claim

The RO originally considered and denied the veteran's claim 
for service connection for cellulitis in a May 1986 rating 
decision.  In a February 1987 decision on appeal, the Board 
confirmed that denial.  Therefore, the Board's February 1987 
decision, which subsumed the prior RO decision, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1100, 20.1104 (2007).  [Note:  at that time, the 
Court did not yet exist, so there was no additional level of 
appeal.]

The RO more recently confirmed that denial by way of an 
October 1996 rating decision, determining that new and 
material evidence had not been submitted to reopen the 
cellulitis claim.  That decision, since not appealed, is also 
final and binding on the veteran based on the evidence then 
of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.  The Court has held that in 
determining whether new and material evidence has been 
submitted, it is necessary to consider all evidence added to 
the record since the last time the claim was denied on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996) (emphasis 
added).

In the final February 1987 Board decision and latter October 
1996 RO decision, VA denied the original claim of service 
connection for cellulitis and petition to reopen because 
there was no evidence of chronic (meaning permanent) 
cellulitis during service, as it was determined to have been 
acute and transitory in nature.  In addition, there was no 
medical evidence of a nexus, i.e., link between later 
treatment for infections of the scrotum and left foot and the 
veteran's treatment for acute and transitory cellulitis 
during service.  Finally, there was no evidence of continuity 
of symptomatology of cellulitis since service.  So, in 
essence, there was no evidence that the then current 
cellulitis infections were incurred in or aggravated by 
service.

The veteran filed his most recent petition to reopen this 
claim in March 2001.  Therefore, as mentioned, the previous 
regulations for new and material evidence apply.  See 66 Fed. 
Reg. at 45,620, indicating to apply the previous version of 
38 C.F.R. § 3.156 to petitions to reopen filed before August 
29, 2001.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).



According to VA regulation (the former standard), "new and 
material evidence" means evidence not previously submitted 
to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In determining whether evidence is new and material, the 
credibility of the evidence in question is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the Board finds that new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001) has been received since the last final 
October 1996 rating decision.  Specifically, the June 2006 
Court Order directed that the Board in its new and material 
evidence analysis should consider medical treatise evidence 
submitted by the veteran in October 2004, but ignored by the 
Board in its previous March 2005 decision denying his 
petition to reopen.  This medical treatise evidence suggests 
that cellulitis is a common medical complication of 
lymphangitis, for which the veteran is already service 
connected for.  Thus, this new evidence suggests a possible 
alternative method of establishing service connection on a 
secondary basis.  See 38 C.F.R. § 3.310 and Allen v. Brown, 
7 Vet. App. 439 (1995) (indicating service connection is also 
permissible on a secondary basis for disability that is 
proximately due to, the result of, or chronically aggravated 
by a service-connected condition).



So presuming the credibility of this evidence, and applying 
the law with a broad and liberal interpretation, especially 
since the RO provided incorrect notice as to what is required 
to reopen on the basis of new and material evidence, this 
medical evidence is new, not cumulative, bears directly and 
substantially upon this claim, and is so significant that it 
must be considered with all the evidence of record in order 
to fairly adjudicate this claim.  That is to say, this 
evidence is new and material and this claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  


ORDER

As new and material evidence has been received, the claim for 
service connection for cellulitis is reopened.  To this 
extent, the appeal is granted - subject to the further 
development of the claim on remand.


REMAND

Before addressing the underlying merits of the claim, de 
novo, the Board finds that additional development of the 
evidence is required.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with a service-
connected disability, but (4) insufficient competent medical 
evidence on file for VA to make a decision on the claim.  See 
also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).
Here, the standards of McLendon are met, so the veteran 
should be scheduled for a VA examination to obtain a medical 
opinion concerning the etiology of any current cellulitis - 
including affecting his left hand, left foot, and/or scrotum.  

The veteran asserts that, during service, he had a 
combination of lymphangitis and cellulitis.  His service 
medical records (SMRs), dated from August to October 1972, do 
show diagnoses of cellulitis and lymphangitis of the left 
fifth finger.  And a rather recent, June 2004, RO rating 
decision granted service connection for the lymphangitis 
affecting the left fifth finger.  The veteran also contends, 
however, that a separate disorder, cellulitis, has affected 
his left hand (beginning in service in 1972), left foot 
(beginning in 1980), and scrotum (beginning in 1983 or 1985).  
In essence, he believes his cellulitis is a "systemic" 
disorder affecting different parts of his body, not limited 
simply to the infection in service only concerning his 
left hand.  See his June 2003 videoconference hearing 
testimony at page 23.  In fact, since the time of a post-
service 1980 incident of cellulitis of the left foot 
documented by private McKeesport Hospital records, the 
veteran states he has taken Keflex to control his systemic 
cellulitis.  See personal hearing testimony at pages 10-11.

Most recently, VA medical records dated in 2005 show recent 
treatment for possible cellulitis of the left foot.  An 
October 2004 VA examination and opinion only addressed the 
veteran's service-connected lymphangitis.  The examiner did 
note, however, that the veteran's infection of the scrotum he 
has experienced since 1985 is really a sebaceous cyst that 
has not been adequately treated and requires excision.  There 
was no mention of cellulitis due to this disorder, or any 
systemic cellulitis affecting the veteran's entire body.  He 
has, however, submitted medical treatise evidence in October 
2004 indicating cellulitis can be a complication of 
lymphangitis, for which, as mentioned, he is already 
service connected.



Hence, per McLendon, there is some evidence of recurrent 
symptoms of a disability (cellulitis) that may be associated 
with a service-connected disability (lymphangitis).  See 
again 38 C.F.R. § 3.310 and Allen v. Brown, 7 Vet. App. 439 
(1995) (indicating service connection is also permissible on 
a secondary basis for disability that is proximately due to, 
the result of, or chronically aggravated by a service-
connected condition).  Therefore, a VA medical examination 
and opinion are needed to address the nature and etiology of 
any systemic cellulitis present, on a direct and secondary 
basis.

Accordingly, the claim for service connection for cellulitis 
is REMANDED for the following development and consideration:

1.	Schedule the veteran for an appropriate 
VA examination to determine the nature 
and etiology of any current cellulitis - 
including affecting his left hand, left 
foot, and/or scrotum.  He is hereby 
advised that failure to report for his 
scheduled VA examination, without good 
cause, may have adverse consequences on 
his claim.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  And the 
claims file, including a complete copy of 
this remand and the Court's June 2006 
Order, must be made available for review 
of the veteran's pertinent medical 
history - including, in particular, the 
records of any treatment in question.  
The examination report must state whether 
this review was accomplished.  In 
addition, the examiner 


should be (if possible) a physician who has 
not previously examined the veteran.  Based 
on a physical examination and comprehensive 
review of the claims file, the examiner is 
asked to provide an opinion responding to 
the following questions:  

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the veteran has 
systemic cellulitis affecting 
several areas of his body, but 
especially his left hand, left 
foot, and/or scrotum?

(B)	If he does, is it also at 
least as likely as not 
(50 percent or more probable) 
the cellulitis is proximately 
due to, the result of, or 
permanently aggravated by his 
service-connected 
lymphangitis involving his 
left 5th finger?

(C)	Alternatively, is it at least 
as likely as not (50 percent 
or more probable) that any 
current cellulitis is 
otherwise directly related or 
attributable to documented 
treatment for cellulitis of 
the left hand during service?

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.

The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

2.	Then readjudicate the claim for service 
connection for cellulitis on the 
underlying merits in light of the 
additional evidence.  This 
readjudication must consider both 
direct and secondary service 
connection.  If the claim is not 
granted to the veteran's satisfaction, 
send him and his representative a 
supplemental statement of the case 
(SSOC) and give them an opportunity to 
respond to it before returning the file 
to the Board for further appellate 
consideration of the claim.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


